Citation Nr: 1402646	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of a fracture of the right tibia and fibula with tender and painful scar, quadriceps atrophy and traumatic arthritis of the right ankle.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right leg disability.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right leg disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to March 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2010 rating decisions by the RO.

The Veteran testified at a hearing from the RO by way of videoconference technology before the undersigned Veterans Law Judge in October 2012; a transcript of his testimony is of record.

In February 2013, the Board adjudicated two issues on appeal, and remanded the pending claims for further development.  

In August 2013, the Board remanded the appeal for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a back disorder during service or for many years thereafter; nor is any currently demonstrated back condition shown to be due to an event or incident of his period of active service or to have been caused or aggravated by a service-connected disability.

2.  The Veteran is not shown to have a left hip disability that is due to an event or incident of service or otherwise was caused or aggravated by service-connected disability.

3.  The Veteran is not shown to have manifested complaints or findings referable to a left foot disorder during service or for many years thereafter; nor is the currently demonstrated left foot disorder shown to be due to an event or incident of his period of active service or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's back disability is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have a left hip disability due to a disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  The Veteran's left foot disability is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in November 2007, August 2009, and March 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, including on a secondary basis, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and all evidence necessary for resolution of this matter has been obtained.  

The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations.  VA attempted to obtain any records from the Social Security Administration, but efforts at obtaining the records were exhausted and further attempts were deemed futile.  See VBMS Entry June 29, 2009.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplemented VCAA and complied with his related duties owed during a hearing.

The Board is further satisfied that the RO has substantially complied with its August 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).   

As directed, the AOJ obtained addendum VA medical opinions for each claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Law & Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowance, as noted below, any further discussion of the amendment is unnecessary.

Finally, the Board notes that while the Veteran in this case during the Vietnam Era, there is no evidence to support, and the Veteran does not contend, that he served in the Republic of Vietnam or was exposed to herbicides.  

As such, discussion concerning presumptive and direct service connection on the basis of herbicide exposure in Vietnam is not warranted.  Thus, the question is whether his current disabilities are related to active service or events therein, or to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.


Analysis

      Left Hip Disorder

In this case, the Veteran seeks service connection for left hip numbness and pain he asserts was caused or aggravated by his service-connected right leg disability.

As for the in-service incurrence of the conditions, the Board notes that as the claimed disorders are not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran's service treatment records are silent for any complaints or findings referable to the Veteran's left hip.  His separation examination was negative in this regard.

Additionally, the post-service medical evidence does not serve to establish the presence of a current left hip disability.    

On VA examination in April 2013, the examiner determined that a left hip disorder was not apparent.  The examiner noted that the Veteran denied having left hip problems.

In August 2013, the Board carefully reviewed the record, and remanded the claim in order to clarify the issue of current diagnosis.  The Board noted general complaints of "limb pain" in the medical record, including an April 2009 VA treatment record. Also, private medical records from June 2008 noted that the Veteran had a decreased range of motion and numbness in the left hip.  In January 2008, a VA examiner diagnosed meralgia paresthitica of the left thigh and also offered findings as to "left lower extremity complaints."

AVA examination was conducted in October 2013.   The Veteran reported fracturing his right lower extremity in 1974 and having surgery that led to hip and low back pain.  He reported that his hip joint itself did not hurt, but he had numbness, tingling, and paresthesias with occasional pain down the leg.  

On examination, including range of motion and diagnostic testing, and a review of the claims file, the examiner determined that the Veteran "[did] not have any hip condition."  His decreased range of motion was due to his morbid obesity.

The examiner acknowledged the 2008 diagnosis of meralgia paresthitica.  In this regard, she specifically stated, "this [was] not a hip condition. This [was] caused by compression of the lateral femoral cutaneous femoral nerve. See below for description and causes. Veteran [was] morbidly obese, diabetic and age over 50 which [were] all associated conditions."

The record does not otherwise establish the presence of a current left hip disability.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis involving the left hip.

The Board acknowledges the documentation of pain in the record.  With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

However, the Federal Circuit also noted that in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  

Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

There is no probative evidence contrary to the April 2013 and October 2013 examiner's opinions.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     

Based on this evidence, the Board finds that the Veteran is not shown to have a left hip disability.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current disability, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.

In reaching this decision, the Board has considered the Veteran's own assertions, and those of his wife, about his having a left hip disability that is related to service or his service-connected right leg disability.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Veteran is shown to have denied having left hip symptoms on VA examination in April 2013.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.)  

Additionally, in the absence of left hip complaints or findings during the Veteran's period of service, his current lay assertions are of limited probative value for the purpose of identifying a left hip disability that can be linked to an event or incident of his service or to a service-connected disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet.App. 465 (1994).

Moreover, the April 2013 and October 2013 VA examiner's findings that there was no left hip disorder outweighs the more general and conclusory descriptions of the Veteran and his opinion that these symptoms were caused or aggravated by his service-connected right leg disorder or his back disorder. 

Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


      Back Disorder & Left Foot Disorder
      
The current records, including a VA examination report of October 2013, serve to document diagnoses of degenerative disc disease of the lumbar spine and spondylosis with radicular symptoms, and degenerative joint disease of the left foot.

As for the in-service incurrence of the conditions, the Board notes that as the claimed disorders are not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The service treatment records are silent for complaints or findings of a back or left foot disorder.  The records are simply devoid of any pertinent complaints or treatment, and separation documents show no abnormalities in this regard.  

In addition to the lack of evidence showing that a back or left foot disorder was manifested during active duty service, the evidence of record also does not serve to link either current diagnosis to an event or incident of his military service.  While a VA medical opinion on the issue of direct service connection has not been requested, such an opinion is not necessary for these reasons.  

As such, the record shows that there were no complaints, treatment, or diagnosis of a back or left foot disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Service connection on a direct basis is not warranted.

The Board further notes that, chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, there is no evidence documenting arthritis of the back or left foot within one year of the Veteran's discharge from active duty in March 1975.  To the contrary, a VA examination conducted in August 1975 revealed no diagnoses pertaining to the back or left foot.  As such, the Board finds that presumptive service connection is not warranted on this basis.  

Additionally, the Board notes that the evidence does not serve to establish a continuity of symptomatology following service.  As arthritis is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In this case, neither arthritis of the back nor left foot was noted during service.  There were no characteristic manifestations of the disease process during service.  Moreover, a continuity of symptomatology is not established.  

Turning to the issue of secondary service connection, there is no dispute that the Veteran is service connected for a right leg disability and carries diagnoses of degenerative disc disease of the lumbar spine and degenerative joint disease of the left foot.

The evidence supportive of the Veteran's claim includes his October 2012 testimony that the injury to his right leg in service and subsequent surgeries resulted in shortening of that lower extremity that caused his back condition.  Hearing Transcript, p. 10.  He testified that he developed tingling and stinging in the left foot following these surgeries, and that his left foot disorder is secondary to the service-connected right leg disorder, as well as his back disorder.  Id. at 4-5.  

Also, supportive of the back claim, is an April 2010 VA neurology treatment record showing that the Veteran's lumbosacral degenerative disease and radiculopathy more likely than not had been "affected" by his service-connected right leg disability.  VBMS Entry April 27, 2010, p. 15/31.

The evidence against the claims includes the opinions of VA examiners rendered in January 2008, December 2009, April 2013 and October 2013.

In January 2008, pertinently, the VA examiner determined that the Veteran's left lower extremity complaints were due to radiculopathy and not the result of his service-connected right leg disability.  The examiner cited articles in the Journal of Rheumatology indicating that  joint malalignment did not result in the onset or progression of osteoarthritis.  The examiner stated that the Veteran had functional limitations and increased force on the lower extremity joints as a result of his weight of 387 pounds, which the examiner stated was far more significant than the previous injuries.  The examiner did not address the back disorder.

In December 2009, the VA examiner found that the Veteran's back disorder was not related to the service-connected right leg disorder, but was more likely than not due to age-related changes and his occupational history and morbid obesity.  The examiner referenced numerous medical research studies and publications to support the conclusion that the Veteran's back disorder was more likely attributable to the nonservice-connected causes.  The examiner did not address the left foot disorder.

In April 2013, the examiner determined that the Veteran's back disorder was less likely than not caused or aggravated beyond natural progression by the service-connected right leg disorder.  The examiner opined that the back disorder was more likely than not due to morbid obesity and his occupational history and age-related changes.  Addressing the leg length discrepancy, the examiner, citing medical research, determined that the discrepancy in the Veteran's legs was not clinically significant and was a normal variation.  The examiner did not opine on the etiology of the left foot complaints.

In October 2013, the examiner opined that it was less likely than not that the Veteran's left foot disorder was caused by his service-connected right tibia/fibula fractures with subsequent traumatic arthritis.  The examiner noted that the Veteran had early degenerative joint disease, and that it only affects the first digit of the left foot.  The examiner stated that arthritis in one joint did not cause arthritis in another joint.  The examiner also opined that the left foot disorder was not aggravated beyond its natural progression by the service-connected right tibia/fibula fracture.  The examiner opined that the condition was most likely due to age-related changes and his occupational history and morbid obesity.

As for the back, the examiner opined that the current disability was less likely than not caused or aggravated by the service-connected right leg disability.  Rather, the condition was more likely due to morbid obesity and his occupational history and age-related changes.  

The examiner acknowledged the positive opinion in April 2010 as to the back, but discussed that the opinion was contrary to medical literature.  The only instance in which such a right leg disability would cause the present symptomatology in the back or left foot would be if there was a paralytic gait.  

Here, the Veteran had an antalgic gait, at most.  The examiner's medical references indicated that an antalgic gait did not contribute to degenerative changes or injury in the opposite leg or in the low back. By contrast, a paralytic gait, which resulted in a 3 inch shifting of the centerline of the back during ambulation, could contribute.

On careful review of these opinions, the Board finds the evidence to be against the Veteran's claim that the service-connected right leg disability caused or aggravated his back and left foot disorders.  

The Board finds the April 2010 positive opinion for the back to be of low probative value.  The 2010 provider did not definitively link the Veteran's back disorder to his right leg disability.  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992).  Also, the provider did not offer a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Thus, there is no positive medical opinion pertinent to the claimed left foot disorder.
By contrast, the Board finds the VA examination opinions as to the back and left foot disorders to be fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The VA examiner's opinions are entitled to substantial probative weight because each explained the reasons for the conclusions reached based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiners based their opinions on a review of the claims file and examination of the Veteran, as well as reference to medical literature.  

The only other evidence of record supporting the Veteran's claim are lay statements from the Veteran and his wife.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this case, the questions of whether the Veteran's back and left foot disorders are related to his service-connected residuals of the fracture of the right tibia and fibula with a tender and painful scar, quadriceps atrophy and traumatic arthritis of the right ankle involve complex medical matters which the Veteran's lay statements and those of his wife, are not competent to address.  

To the extent that the lay statements are competent, these general assertions are outweighed by the specific, reasoned opinion of the physicians who performed the January 2008, December 2009, April 2013, and October 2013 VA examinations.  Here, the medical evidence is far more persuasive than the lay assertions of limited probative worth.

The VA examiners are medical professionals who reviewed the claims file and considered the reported history including these lay assertions.  The examiners used their expertise in reviewing the facts of this case and determined that the current back and left foot disorders were not caused or aggravated by the service-connected right leg disability.  As such, the Board finds the opinion of the VA examiners to be more probative.    

On a final note, to the extent the Veteran claims that his left foot disorder is related to his back disorder, secondary service connection is not for consideration.

In reaching these decisions, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a left foot disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


